Title: From Thomas Jefferson to Daniel Carroll Brent, 24 June 1808
From: Jefferson, Thomas
To: Brent, Daniel Carroll


                  
                     Dear Sir 
                     
                     [24 June 1808]
                  
                  The Information given to mrs Paradise of letters to me from her grandsons is without foundation. I have not for many years heard a tittle respecting the family at Venice. should any information respecting them come to me I will certainly communicate it to mrs Paradise.
                  That the embargo is approved by the body of republicans through the Union cannot be doubted. it is equally known that a great proportion of the Federalists approve of it; but as they think it an engine which may be used advantageously against the Republican system, they countenance the clamours against it. I salute you with great friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               